Citation Nr: 1819406	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to March 1989, October 2001 to May 2002, and August 2004 to January 2007 with subsequent unspecified service.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for sleep apnea.  However, in an August 2016 rating decision, the Appeals Management Center (AMC) granted service connection for sleep apnea and assigned a 50 percent rating effective May 18, 2010.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  
First, the Board notes that the Veteran's service treatment records (STRs) for the Veteran's activated periods of September 29, 1988 to March 16, 1989, October 2, 2001 to May 31, 2002 are unavailable.  See September 2001 VA Memo.  

The review of record, however, is inconclusive as to whether the Veteran had periods of active duty for training (ACDUTRA) or in active duty training (INACDUTRA).  The Veteran contends that he was injured while exiting a vehicle at the Pentagon in May 2003.  Moreover, the Veteran's May 2014 DD 214 indicates that the Veteran has eight (8) years and five (5) months of inactive service, but does not indicate the specific periods of inactive service.  Therefore, additional development is needed to confirm the Veteran's active, ACDUTRA, and INACDUTRA periods of service and to retrieve any outstanding military treatment or personnel records.  

Increased Rating for PTSD

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for PTSD.  A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.  

The record reflects that the Veteran did not appear for an examination scheduled for July 15, 2016.  However, it is unclear whether the Veteran received notice of the scheduled examination.  The record does not include a notification letter.  Further, the record indicates that since August 2016, VA documents mailed to the Veteran have been returned as undeliverable on at least four separate occasions.  These items include such documents as the August 2016 Supplemental Statement of the Case (SSOC).  

As such, this matter must be remanded to provide the Veteran with a VA psychiatric examination and to correct the address of record.  In doing so, the RO should contact the Veteran's service representative to attain a proper mailing address.  If the representative is unable to provide this information, the RO should provide a notice to the Veteran at his address of record with VA.  All steps taken by the RO to determine the Veteran's current address, including contacts with the service representative, must be fully documented and associated with the claims file.  Then, upon determining the Veteran's most current address of record, notice of the examination must be provided to the Veteran at the current address of record.  A copy of the notice letter should also be provided to the Veteran's representative and be included in the claims file.  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran contends that his claimed bilateral hearing loss and tinnitus are related to his military noise exposure.  

As with his PTSD claim, the Veteran was scheduled for VA examinations related to his bilateral hearing loss and tinnitus on July 15, 2016 as well.  Thus, a remand is necessary for the Veteran to be afforded VA examinations to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Service Connection for a Right Foot Disability

The Veteran contends that his claimed right foot disability is related to an injury that occurred in May 2003 when exiting a vehicle at the Pentagon, or active military service.  

As noted above, it is unclear whether the Veteran was on a period of active, ACDUTRA, or INACDUTRA service in May 2003, therefore further development is needed.  

Additionally, with regards to the Veteran's claimed right foot condition as it relates to his active duty period of August 2004 to January 2007, the Board finds that a VA examination is needed.  The evidence submitted by the Veteran indicates that the Veteran was diagnosed with plantar fasciitis and a heel spur in 2003, which predates his active service in August 2004, but was not noted at service entrance.  Therefore, the Board needs to determine whether there is clear and unmistakable evidence that the Veteran's right foot disability preexisted his military service and whether the preexisting right foot disability injury was not aggravated beyond the normal progression of the disability during his service. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative and request that he provide VA with his current address.  The Veteran's electronic record must be updated to reflect his current address.  All efforts to confirm the Veteran's address must be documented in the record.  

2.  Undertake exhaustive measures to confirm the Veteran's periods of service, to include active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and reserve service.  

If it is found that the Veteran had a period of service not previously known to VA, the RO must ensure that the Veteran's service personnel and treatment records are obtained and associated with the claims file.  

3.  After the foregoing development has been completed, resend the Veteran a copy of his August 2016 Supplemental Statement of the Case.  

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be provided to the examiner in conjunction with the examination.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected PTSD, to include the frequency and severity, with consideration of the statements of the Veteran.  The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.  

The examiner should consider the lay testimony of record. 

5.  Schedule the Veteran for an audiological examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.  

The examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss and/or tinnitus was incurred or aggravated by service.  

The examiner must also determine whether there was a preexisting hearing loss and/or tinnitus prior to any period of service, and if so whether it is at least as likely as not (a 50 percent probability or greater)  that the disability increased in severity during service beyond its natural progression.

The examiner should consider the lay testimony of record. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Provide the Veteran with a VA examination to determine the etiology of any right foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran, to include any preexisting right foot disability. 

Please address the following with regards to Veteran's periods of active service, specifically August 2004 to January 2007:

(a)  Is there clear and unmistakable evidence that any right foot disability existed prior to his entrance into active duty military service?

(b)  If so, is there clear and unmistakable evidence that the Veteran's preexisting right foot disability was not permanently worsened beyond the natural progress of the disability during his military service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

(c) If the answer to either of the above questions is "no," indicate whether it is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right foot disability was incurred in or aggravated by service?

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record. 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




